Citation Nr: 1402564	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  11-02 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Dianne Olson, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in December 2013.  A transcript of the hearing is of record.

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal, with the exception of the Board hearing transcript.

The issues of entitlement to service connection for knee and shoulder disorders, hearing loss, tinnitus, posttraumatic stress disorder, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities have been raised by the record (May 2012 and July 2012 written submissions), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

REMAND

During the July 2010 VA examination, the Veteran reported that he injured his back in 1979 when he fell on exercise equipment during a training program.  The examiner noted the January 1980 service treatment record showing an evaluation for epididymitis, along with some related back pain, and determined that it was less likely as not that the current low back disorder was related to the Veteran's military service.  As rationale, he stated that there was no evidence of evaluation for back pain in the medical records, with the exception of this epididymitis treatment.

During the December 2013 Board hearing, the Veteran and his representative argued that the VA examination was inadequate inasmuch as the examiner did not contemplate the Veteran's reported in-service back injury during basic training where he fell on a curb while running.  The Veteran reported that he was hospitalized at the Fort Sill, Oklahoma, base hospital in the early part of 1980 for this injury and later received a different work assignment due to his ongoing back problems.  His representative requested that VA obtain these hospital records.

On review, the examiner noted the history of the in-service injury as reported to him by the Veteran earlier in the examination report, but he did not provide a thorough rationale for the opinion stated.  In particular, he did not comment on the reported injury in providing the actual opinion.  Thus, the Board finds that a clarifying medical opinion is needed in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.); Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the absence of evidence in the service treatment records to provide a negative opinion); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In addition, the Board notes that the record is unclear as to the history of the Veteran's service assignments; the Veteran's service personnel records may provide information to substantiate his claim in this regard.  Thus, attempts to obtain these records, as well as any outstanding hospital records as noted above, should be made on remand.

Lastly, the Board notes that the Veteran's representative indicated at the December 2013 hearing that they were submitting statements from his employer and sister with a waiver of the RO's initial consideration.  However, it does not appear that such records have been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should obtain the Veteran's service personnel records and associate them with the claims file.

2.  The RO should contact the Veteran to clarify the time period that he is requesting VA search for outstanding inpatient records for his low back treatment from the Fort Sill, Oklahoma, base hospital.

3.  The RO should request that the Veteran submit the statements from his employer and sister that he indicated he was submitting at the December 2013 hearing.

4.  After completing the above actions and waiting an appropriate time for the Veteran to respond, the RO should contact the National Personnel Records Center (NPRC) and/or any other appropriate location to request inpatient records (to include x-ray reports) of the Veteran's reported hospitalization at the Fort Sill Army Hospital dated from January 1, 1980, to April 9, 1980.  

The RO should respond appropriately to any additional information received in this regard (e.g., if the Veteran provides dates outside of this time period to search in response to the request above or review of the service personnel records reveals other relevant information).

5.  After obtaining any outstanding records, the RO should refer the Veteran's claims file to the July 2010 VA examiner, or, if he is not available, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current low back disorder.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion. 

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current low back disorders.  For each disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, to include as a result of the alleged injury therein. 

The examiner is asked to consider the findings in the July 2010 VA examination and any additional lumbar spine diagnoses in the VA treatment records (e.g., April 2010 and December 2010 x-ray and MRI reports), as well as any additional findings regarding the Veteran's claimed in-service injury provided by the RO in the opinion request or otherwise observed in the claims file.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

6.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

